Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                          SCWC-XX-XXXXXXX             22-MAY-2019
                                                      09:44 AM
            IN THE SUPREME COURT OF THE STATE OF HAWAII


               DUTCHIE KAPU SAFFERY and MIKE YELLEN,
                 Petitioners/Plaintiffs-Appellants,

                                 vs.

  UNIVERSITY OF HAWAII, DEPARTMENT OF LAND AND NATURAL RESOURCES,
      STATE OF HAWAII, BOARD OF REGENTS, OFFICE OF MAUNA KEA
           MANAGEMENT, DEPARTMENT OF HAWAIIAN HOME LANDS,
    PRESIDENT BARACK OBAMA/Predecessor, UNITED STATES MILITARY,
                   GOVERNOR DAVID IGE/Predecessor,
                  Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 15-1-0216)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)
           Petitioners/Plaintiffs-Appellants Dutchie Kapu Saffery
 and Mike Yellen’s Application for Writ of Certiorari, filed on
 April 22, 2019, is hereby rejected.
           DATED: Honolulu, Hawaii, May 22, 2019.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson